Title: Thomas Jefferson to James Monroe, 17 September 1818
From: Jefferson, Thomas
To: Monroe, James


          
            Th:J. to the President
             
				  Sep. 17. 18.
          
          I thank you, dear Sir, for the opportunity of perusing the inclosed, which I return without delay. it looks well, and when they know the whole of the affair of Pensacola, I have no doubt they will withdraw all idea of intermedling between Spain & us.  I think trust we shall be able to avoid entanglement with the European alliance. we may let them alone for they cannot conquer the S. Americans.
          My health is improving; but I cannot yet set erect in a chair, nor do not soon expect to be able to get on horseback. I salute with affectte frdship
        